                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 JAMEY JACKSON,

                       Petitioner,
                                                          Case No. 19-CV-49-JPS
 v.

 RANDALL HEPP,
                                                                        ORDER
                       Respondent.


       Petitioner Jamey Jackson (“Jackson”) brings this petition for a writ of

habeas corpus to challenge a state court conviction arising from Milwaukee

County Circuit Case No. 2014CF002307. (Docket #1). In that case, a jury

found Jackson guilty of being a felon in possession of a firearm in

connection with a shoot-out that occurred near a playground, resulting in

the death of a young girl. Jackson claims that his due process rights were

violated during his jury trial. Specifically, he contends that (1) his counsel

was ineffective for failing to object to or move to suppress evidence of an

impermissibly suggestive line up, in violation of his right to effective

assistance of counsel; and (2) that the evidence at trial was insufficient to

support a guilty verdict, in violation of his due process right. The parties1


       1As noted in Jackson’s reply brief, Randall Hepp (“Hepp”) has replaced
Brian Foster (“Foster”) as the warden of the institution where Jackson is confined.
(Docket #27). Accordingly, the Court directs that Hepp be substituted for Foster as
the respondent in this action. Fed. R. Civ. P. 25(d) (“An action does not abate when
a public officer who is a party in an official capacity dies, resigns, or otherwise
ceases to hold office while the action is pending. The officer's successor is
automatically substituted as a party. Later proceedings should be in the
substituted party's name, but any misnomer not affecting the parties' substantial
rights must be disregarded. The court may order substitution at any time, but the
absence of such an order does not affect the substitution.”).



 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 1 of 18 Document 28
have fully briefed their respective positions.2 For the reasons explained

below, the Court finds that Jackson’s petition must be denied.

1.     STANDARD OF REVIEW

       State criminal convictions are generally considered final. Review

may be had in federal court only on limited grounds. To obtain habeas relief

from a state conviction, 28 U.S.C. § 2254(d)(1) (as amended by the

Antiterrorism and Effective Death Penalty Act (“AEDPA”)) requires the

petitioner to show that the state court’s decision on the merits of his

constitutional claim was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the United

States Supreme Court. 28 U.S.C. § 2254(d)(1); Brown v. Payton, 544 U.S. 133,

141 (2005). The burden of proof rests with the petitioner. Cullen v. Pinholster,

563 U.S. 170, 181 (2011). The relevant decision for this Court to review is

that of the last state court to rule on the merits of the petitioner’s claim.

Charlton v. Davis, 439 F.3d 369, 374 (7th Cir. 2006).

       A state-court decision runs contrary to clearly established Supreme

Court precedent “if it applies a rule that contradicts the governing law set

forth in [those] cases, or if it confronts a set of facts that is materially

indistinguishable from a decision of [the Supreme] Court but reaches a

different result.” Brown, 544 U.S. at 141. Similarly, a state court

unreasonably applies clearly established Supreme Court precedent when it

applies that precedent to the facts in an objectively unreasonable manner.

Id.; Bailey v. Lemke, 735 F.3d 945, 949 (7th Cir. 2013).




       2  The Court will grant the respondent’s motion for an extension of time to
file a response brief. (Docket #25).


                           Page 2 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 2 of 18 Document 28
       The AEDPA undoubtedly mandates a deferential standard of

review. The Supreme Court has “emphasized with rather unexpected

vigor” the strict limits imposed by Congress on the authority of federal

habeas courts to overturn state criminal convictions. Price v. Thurmer, 637

F.3d 831, 839 (7th Cir. 2011). It is not enough for the petitioner to prove the

state courts were wrong; he must also prove they acted unreasonably.

Harrington v. Richter, 562 U.S. 86, 101 (2005); Campbell v. Smith, 770 F.3d 540,

546 (7th Cir. 2014) (“An ‘unreasonable application of’ federal law means

‘objectively unreasonable, not merely wrong; even ‘clear error’ will not

suffice.’”) (quoting White v. Woodall, 134 S. Ct. 1697, 1702 (2014)).

       Indeed, the petitioner must demonstrate that the state court decision

is “so erroneous that ‘there is no possibility fairminded jurists could

disagree that the state court’s decision conflicts with [the Supreme] Court’s

precedents.’” Nevada v. Jackson, 569 U.S. 505, 508–09 (2013) (quoting

Harrington, 562 U.S. at 102). The state court decisions must “be given the

benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002); Hartjes v.

Endicott, 456 F.3d 786, 792 (7th Cir. 2006). Further, when a state court applies

general constitutional standards, it is afforded even more latitude under the

AEDPA in reaching decisions based on those standards. Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009); Yarborough v. Alvarado, 541 U.S. 652, 664

(2004) (“[E]valuating whether a rule application was unreasonable requires

considering the rule’s specificity. The more general the rule, the more

leeway courts have in reaching outcomes in case-by-case determinations.”).

       As the Supreme Court has explained, “[i]f this standard is difficult

to meet, that is because it was meant to be.” Harrington, 562 U.S. at 102.

Indeed, Section 2254(d) stops just short of “imposing a complete bar on

federal-court relitigation of claims already rejected in state proceedings.”


                           Page 3 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 3 of 18 Document 28
See id. This is so because “habeas corpus is a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for

ordinary error correction through appeal.” Id. at 102–03 (quoting Jackson v.

Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concurring)).

       A federal court may also grant habeas relief on the alternative

ground that the state court’s adjudication of a constitutional claim was

based upon an unreasonable determination of the facts in light of the

evidence presented. 28 U.S.C. § 2254(d)(2). The underlying state court

findings of fact and credibility determinations are, however, presumed

correct. Newman v. Harrington, 726 F.3d 921, 928 (7th Cir. 2013). The

petitioner overcomes that presumption only if he proves by clear and

convincing evidence that those findings are wrong. 28 U.S.C. § 2254(e)(1);

Campbell, 770 F.3d at 546. “A decision ‘involves an unreasonable

determination of the facts if it rests upon factfinding that ignores the clear

and convincing weight of the evidence.’” Bailey, 735 F.3d at 949–50 (quoting

Goudy v. Basinger, 604 F.3d 394, 399–400 (7th Cir. 2010)). “‘[A] state-court

factual determination is not unreasonable merely because the federal

habeas court would have reached a different conclusion in the first

instance.’” Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (quoting Wood v. Allen, 558

U.S. 290, 301 (2010)). If shown, an unreasonable factual determination by

the state court means that this Court must review the claim in question de

novo. Carlson v. Jess, 526 F.3d 1018, 1024 (7th Cir. 2008).

2.     RELEVANT BACKGROUND

       On May 21, 2014, a group of friends sat on some low steps

immediately in front of a gated playground. See (Docket #15-7 at 128:2–7).

As a man by the name of Sylvester Lewis (“Lewis”) biked past the group,

one member of the group hurled an insult at him. Another member of the


                           Page 4 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 4 of 18 Document 28
group—a man later identified as Jackson—stood up and fired a gun at

Lewis, which narrowly missed his ear. Lewis returned the shot eight-fold,

spraying bullets towards his shooter and the playground. The shooter

avoided injury, but one of the bullets struck and killed a young girl playing

nearby.

       An investigation occurred, which resulted in the arrest of Lewis. See

(Docket #15-2 at 24). Lewis subsequently identified Jackson as the other

person involved in the shooting. Id. Jackson was arrested on May 28, 2014.

On May 30, 2014, police assembled three witnesses who were on or near the

playground at the time of the shooting to help identify the shooter. These

witnesses included BB, KG, and TM, whose ages ranged between twelve

and sixteen. The police assembled a lineup of six people, with Jackson, the

target, at number five in the lineup. BB, KG, and TM were brought into a

room together to view a lineup. Each witness was given a piece of paper

with the lineup report and a pencil to record impressions.

       The officers brought in the lineup, allowed the witnesses to view the

men, and then escorted the men out. The officers did not immediately

collect the witnesses’ lineup reports, or interview them after the first line

up. After the lineup left, BB, the eldest, asked one of the officers if she could

see number five—i.e., Jackson—again. The officers walked the lineup back

in, in their original order. Following the second lineup, the officers collected

the witnesses’ papers and conducted individual interviews.

       On her lineup report, BB had circled Jackson, indicated an asterisk,

and wrote “that’s him, ‘Yella.’” After the second lineup, BB told Detective

Carlos Rutherford that she was “one hundred percent positive” that

Jackson was involved in the shooting because she saw him put a gun in his




                           Page 5 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 5 of 18 Document 28
waistband and flee the playground. She also claimed that she knew Jackson

from around her neighborhood, and recognized him immediately.

       KG, who was the sister of the deceased girl, had initially circled “no”

under all six options in the lineup report. However, the report indicates that

she crossed out the “no” for number five, and then circled “yes.” Detective

Kevin Klemstein interviewed KG after the second lineup and asked about

the change. KG stated, that she “initially circled ‘no’ under number five but

then realized she wanted to circle ‘yes.’” State v. Jackson, 915 N.W.2d 456

(Table), 2018 WL 1175136, at *2 (Wis. Ct. App. Mar. 6, 2018). There is no

explanation for what prompted the realization. In her initial interview with

the police, on the day of the crime, she could not describe any of the men

on the stairs, except to say what they were wearing. (Docket #15-2 at 29–30).

However, after she viewed the lineup, she claimed to have seen Jackson on

the day of the shooting with a gun, and identified him as “TY,” who she

knew from the neighborhood.

       Finally, TM, who was KG’s cousin, had circled “yes” next to number

five on the lineup report, and noted that number five “looks familiar,”

which was also crossed out. There is no explanation for why the “looks

familiar” note was crossed out. TM was interviewed by Detective Patrick

Pajot. She told him that she saw the person at number five near the

playground on the day of the shooting, and had seen him with a gun in his

pants. She professed certainty that this person was the person who shot at

Lewis, and claimed that she recognized him from the neighborhood.3

       3Oddly, although Detective Pajot’s police report indicates that Jackson was
the target of the lineup, his list of lineup participants does not include Jackson.
Compare (Docket #15-2 at 27) (Detective Rutherford’s report, which lists Jackson as
number five in the lineup) with id. at 34 (Detective Pajot’s report, which does not
include Jackson in the lineup).


                           Page 6 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 6 of 18 Document 28
       At trial, all three witnesses testified. BB testified that she had been

walking to school when the shooting occurred. She heard gun shots, and

then saw two men run past her, each with a gun in his pants. BB recognized

Jackson as one of the runners, and indicated that her note “Yella” was in

reference to his skin tone. She testified that when she asked the officer to

bring number five back in for review, that she “did not ask out loud, but

rather just asked the officer next to her so that he could hear her.” Jackson,

2018 WL 1175136, at *2.

       Detective Pajot later testified that he was the detective running the

lineup, and he sat in the same room as the witnesses, but he could not see

the witnesses because he was situated behind a “large console.” (Docket

#15-8 at 30:4–19). He testified that room was approximately 45 by 20 feet

large, and the console was located in the corner of the room. Id. at 31:8–15.

After the first lineup ran, he heard someone—but he could not see who—

ask to see number five again. Id.

       KG testified that at the time of the shooting, she was playing on the

playground with her sister and their friends. KG’s sister was hit by a stray

bullet shot by Lewis. When KG heard the bullets, she ran to the side of the

school. A man ran by her, and told her that someone was shot. KG then

looked back towards the playground, where she saw her sister. Right in

front of the playground, she saw the two shooters facing one another—one

on the stairs, one in the street. KG testified that the shooter in the street was

“Red,” a young man from her neighborhood—this was Lewis. She testified

that the man shooting Red was number five in the lineup, i.e., Jackson.

However, KG also testified that she did not know Jackson by name or

nickname, and was not sure why she wrote TY on the identification sheet.

She also testified that the only person she saw “face-to-face” was the person


                           Page 7 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 7 of 18 Document 28
who ran past her, without a gun, who told her that someone was shot.

(Docket #15-7 at 152:9–153:17).

       Finally, TM testified that she was also on the playground at the time

of the shooting. She states that she saw Jackson smoking a cigarette near a

bench, and that she recognized him from the neighborhood. TM saw

Jackson stand, and noticed a gun in his pants. Then she saw Jackson and

Red/Lewis shoot at each other—Jackson shooting towards Red/Lewis and

the street; Red/Lewis shooting towards Jackson and the playground. TM

confirmed that she circled number five, i.e., Jackson, because she knew that

he was the person involved in the shooting. However, when TM was asked

to identify Jackson in the courtroom, she identified another man, in the

gallery. A short recess ensued. During this recess, TM told a police officer

that a stranger had approached her before she testified and told her not to

identify Jackson because Jackson did not do it. TM recanted her testimony.

She was still unable to identify Jackson right away, but after some

questioning, she ultimately did so in court. See id. at 188:3–192:9. Later in

her testimony, she got confused as to whether Jamey and “TY” were the

same person or two different people. Id. at 214:18–216:25.

       The jury found Jackson guilty. At post-conviction, Jackson filed a

motion claiming ineffective assistance of counsel on the grounds that his

trial attorney had failed to object to or attempt to suppress the lineup. He

contended that the lineup was impermissibly suggestive because BB had

asked to see number five again, which, he believed, KG and TM heard, and

which he believed influenced their decisions. The post-conviction court did

not hold a hearing on the issue, but, based on the briefing, determined that

Jackson had “failed to show that BB’s request influenced TM or KG in any

way,” and that all three witnesses were reliable in their identifications.


                           Page 8 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 8 of 18 Document 28
Jackson, 2018 WL 1175136, at *3. Moreover, the trial court found no prejudice

because KG and TM each identified Jackson in court. Jackson appealed the

post-conviction decision to the Court of Appeals, which affirmed the

decision of the trial court. The Wisconsin Supreme Court denied review,

making the issue ripe for this Court’s consideration.

3.     ANALYSIS

       3.1     Ineffective Assistance of Counsel

       The Seventh Circuit’s Blake opinion neatly summarizes the standards

applicable to a claim of ineffective assistance:

              A party asserting ineffective assistance of counsel
       bears the burden of establishing two elements: (1) that his trial
       counsel's performance fell below objective standards for
       reasonably effective representation, and (2) that counsel's
       deficiency prejudiced the defense. Strickland v. Washington,
       466 U.S. 668, 687–88 . . . (1984)[.]
              To satisfy the first element of the Strickland test,
       appellant must direct the Court to specific acts or omissions
       by his counsel. In that context, the Court considers whether in
       light of all the circumstances counsel’s performance was
       outside the wide range of professionally competent
       assistance. The Court’s assessment of counsel’s performance
       is “highly deferential[,] . . . indulg[ing] a strong presumption
       that counsel’s conduct falls within the wide range of
       reasonable professional assistance[.]” [Id. at 689.]
              ...
              To satisfy the second Strickland element, appellant
       must show that there is a reasonable probability that, but for
       counsel’s errors, the result of the proceedings would have
       been different, such that the proceedings were fundamentally
       unfair or unreliable. A reasonable probability is defined as
       one that is sufficient to undermine confidence in an outcome.

Blake v. United States, 723 F.3d 870, 879 (7th Cir. 2013) (citations and

quotations omitted).



                           Page 9 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 9 of 18 Document 28
       The Strickland test, layered underneath the standard of review set

forth in Section 1, produces the following question for the Court to answer:

whether the Wisconsin Court of Appeals’ ruling on Jackson’s claims

represents an unreasonable application of the already extremely deferential

Strickland standard. Harrington, 562 U.S. at 101. As Blake explains, claims of

ineffective assistance are already assessed with deference to the defendant’s

counsel. Presenting such claims in the context of a habeas proceeding

means that Jackson must not only prove that the Wisconsin Court of

Appeals’ analysis was wrong, but additionally that it was “so lacking in

justification that there was an error well understood and comprehended in

existing law beyond any possibility for fair-minded disagreement.” Id. at

103; id. at 105 (“The standards created by Strickland and § 2254(d) are both

highly deferential, and when the two apply in tandem, review is doubly

so[.]”) (citations and quotations omitted). To the extent that Jackson seeks

to show that the Wisconsin Court of Appeals’ decision was based on an

“unreasonable determination of the fact” under 28 U.S.C. 2254(d)(2), he

must do more than merely show that the evidence is debatable. Wood, 558

U.S. at 303. He most show that “the state court determined an underlying

factual issue against the clear and convincing weight of the evidence.” Ben-

Yisrayl v. Buss, 540 F.3d 542, 549 (7th Cir. 2008). Additionally, in the context

of a Strickland analysis, he must show that this unreasonable evidentiary

finding resulted in prejudice. Id. at 550.

       An eyewitness can be “prevented from identifying a suspect in court

only if the pretrial procedure ‘was so impermissibly suggestive as to give

rise to a very substantial likelihood of irreparable misidentification.’”

United States v. Williams, 522 F.3d 809, 810 (7th Cir. 2008) (quoting Simmons

v. United States, 390 U.S. 377, 384 (1968)); State v. Benton, 625 N.W.2d 923


                          Page 10 of 18
Case 2:19-cv-00049-JPS Filed 11/10/20 Page 10 of 18 Document 28
(Wis. 2001) (“A criminal defendant is denied due process when

identification evidence admitted at trial stems from a pretrial police

procedure that is so impermissibly suggestive as to give rise to a very

substantial likelihood of irreparable misidentification.”) (citations and

quotations omitted).

       If the lineup is deemed impermissibly suggestive, then courts

consider “whether under the ‘totality of the circumstances’ the

identification was reliable even though the confrontation procedure was

suggestive.” Neil v. Biggers, 409 U.S. 188, 199 (1972). Factors to consider are

the opportunity to see the defendant during the crime; “the witness’ degree

of attention, the accuracy of the witness’ prior description of the criminal,

the level of certainty demonstrated by the witness at the confrontation, and

the length of time between the crime and the confrontation.” Id. at 199–200;

Wright v. State, 175 N.W.2d 646, 652 (Wis. 1970).

       In concluding that the lineup was not impermissibly suggestive, the

Wisconsin Court of Appeals, after reviewing the evidence de novo,

concluded that “[n]othing suggests that KG or TM even heard BB’s request,

let alone were influenced by it.” Jackson, 2018 WL 1175136, at *4. A quick

look through the record demonstrates that this is patently incorrect. First,

Detective Pajot testified that the lineup was conducted in a very large room

that only had five witnesses in it, and he, sitting in a corner behind a

console, could hear the request to see number 5 again. If Pajot heard the

request, this raises the inescapable inference that the two younger witnesses

heard BB’s request, as well. Second, on her report, KG initially circled “no”

for number five, but then crossed it out and circled “yes.” The Court of

Appeals rubber stamped the detectives’ post-lineup interviews as

satisfactory, but the detectives did not ask why KG changed her answer,


                          Page 11 of 18
Case 2:19-cv-00049-JPS Filed 11/10/20 Page 11 of 18 Document 28
nor question why, if she knew Jackson from the neighborhood, she failed

to identify him to the police earlier. The same is true for TM, who wrote

“Ty,” in the margins of her lineup report, but did not tell the police that the

shooter was named “Ty.”

       In short, there is absolutely no evidence that KG or TM had

independently identified number five as the shooter prior to BB’s

interjection. To the contrary, there is some evidence that they were affected

by her interjection. See Williams, 522 F.3d at 812 (upholding the

constitutionality of an identification and noting that the three witnesses

“viewed the lineup separately and there was no risk that one person’s

identification would influence the others.”). However, the lineup was not

suggestive as to BB, who independently identified Jackson as a man who

had the gun, and who made the request to see him again.

       Because it concluded that the lineup was not impermissibly

suggestive, the Wisconsin Court of Appeals did not analyze the totality of

the circumstances in determining whether TM and KG’s identifications

were, nevertheless, reliable. The Court thus reviews the record de novo, and

finds that under the totality of circumstances, these identifications were not

reliable. See Carlson, 526 F.3d at 1024. While KG and TM both claimed to

have known Jackson from the neighborhood, aside from his skin tone,

neither witness provided the police with a detailed physical description of

what he looked like on the day of the crime—the description was primarily

based on what he wore. Neither KG nor TM were facing Jackson or paying

attention to Jackson during the crime (they were both involved with their

friend groups), and it is clear that at least KG was uncertain, at the time of

the lineup, as to whether Jackson was the shooter. Neither witness claims

to have gotten a good look at him during the commission of the crime.


                          Page 12 of 18
Case 2:19-cv-00049-JPS Filed 11/10/20 Page 12 of 18 Document 28
       The evidence clearly demonstrates a suggestive lineup as to KG and

TM, and the totality of the circumstances leaves open the possibility that

KG and TM’s identifications were unreliable. The Court therefore

concludes that trial counsel’s failure to move to suppress KG and TM’s

identification testimony fell below objective standards of reasonableness,

and the Wisconsin Court of Appeals’ holding was contrary to the weight of

evidence. Strickland, 466 U.S. at 688. However, the Court cannot find that

there was “a reasonable probability that, but for counsel’s unprofessional

errors, the results of the proceeding would have been different.” Id. at 694.

       While KG and TM’s identifications may well have warranted

suppression, their testimony at trial did not actually help the prosecution.

At one point, TM identified the wrong man in court—it is difficult to

envision a better turn of events for a defendant in Jackson’s position. Then,

even after identifying Jackson and explaining the cause of her

misidentification, she had difficulty confirming that “Ty” and Jackson were

the same person. At another point, KG admitted that the only person she

got a clear look at was a man running away from the scene—not Jackson—

who told her that a girl had been shot. KG and TM each delivered confused,

contradictory, and uncertain accounts of the crime. They were each

thoroughly cross-examined. The jury had ample opportunity to consider

the reliability of the identification and the chance of error. The jury heard

this scrambled testimony, saw the erroneous in-court identification,

understood the logistics of the witness’s positions on the playground, and

still found Jackson guilty—apparently based on other evidence in the

record.

       That other evidence would have included testimony from BB, who

independently identified Jackson at the lineup, and who gave a cogent and


                          Page 13 of 18
Case 2:19-cv-00049-JPS Filed 11/10/20 Page 13 of 18 Document 28
unwavering testimony at trial. If KG and TM’s testimony were excluded,

there is still a high likelihood that BB’s testimony would have been more

than sufficient to find Jackson guilty of possessing of a firearm—specifically

because she testified confidently and consistently that she saw him running

away from the scene of the crime—towards her—in broad daylight with a

gun tucked in his pants. Accordingly, the Court does not find a reasonable

probability that the outcome of the trial would have been different had the

suppression motion been filed.

       3.2    Sufficiency of Evidence

       “[T]he Due Process Clause protects the accused against conviction

except upon proof beyond a reasonable doubt of every fact necessary to

constitute the crime with which he is charged.” In re Winship, 397 U.S. 358,

364 (1970). To successfully challenge the sufficiency of the evidence of a

conviction, a habeas petitioner must show that “no rational trier of fact

could have found proof of guilt beyond a reasonable doubt” based on the

evidence presented at trial. Jackson v. Virginia, 443 U.S. 307, 324 (1979). The

court need not “ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.” Id. at 318–19 (quoting Woodby

v. INS, 385 U.S. 276, 282 (1966)).“Instead, the relevant question is whether,

after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Id. (emphasis in original).

       In State v. Poellinger, the Wisconsin Supreme Court adopted a

similarly deferential standard for reviewing challenges to the sufficiency of

evidence, which stems from Jackson v. Virginia. 451 N.W.2d 752, 757 (Wis.

1990). Poellinger, 451 N.W.2d 752, 757 (1990). Specifically, in Poellinger, the

Wisconsin Supreme Court stated that “when faced with a record of


                          Page 14 of 18
Case 2:19-cv-00049-JPS Filed 11/10/20 Page 14 of 18 Document 28
historical facts which supports more than one inference, an appellate court

must accept and follow the inference drawn by the trier of fact unless the

evidence on which that inference is based is incredible as a matter of law.”

Id. (citing Jackson, 443 U.S. at 326).

       Pursuant to In re Winship, the State needed to provide evidence to

prove, “beyond a reasonable doubt of every fact necessary to constitute the

crime with which he is charged.” 397 U.S. at 364. Milwaukee’s felon-in-

possession law provides, “A person who possesses a firearm is guilty of a

Class G felony if any of the following applies: (a) The person has been

convicted of a felony in this state.” Wis. Stat. § 941.29(1m)(a). Jackson did

not contest that he had previously been convicted of a felony; thus, all that

was left to prove was that he possessed a firearm.

       The Wisconsin Court of Appeals addressed Jackson’s sufficiency of

the evidence challenge by discussing, in large measure, the testimony of TM

and KG. Because the Court has found the Court of Appeals’ ruling on that

testimony as contrary to the weight of evidence, the Court will focus on the

Court of Appeals’ analysis of BB’s testimony, wherein she

       told the jury that Jackson ran past her after the shooting while
       holding a gun. She also explained her lineup report, telling
       the jury that she was “100 percent” certain Jackson was one of
       the men on the scene with a gun.

Jackson, 2018 WL 1175136, at *5. Pursuant to the principles set forth in

Jackson v. Virginia, and subsequently adopted in Poellinger, the Wisconsin

Court of Appeals was properly deferential to the trier of fact. All that was

required to convict under Wis. Stat. § 941.29 was testimony that Jackson had

been seen with a gun—which BB’s testimony unequivocally provides. The

jury’s conclusion would have taken into account the shakiness of TM and



                           Page 15 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 15 of 18 Document 28
KG’s testimony, and discounted it appropriately. The Wisconsin Court of

Appeals’ decision does not run contrary to, or erroneously apply, Supreme

Court precedent. To the contrary, the Court of Appeals properly gave “full

play to the responsibility of the trier of fact. . .to draw reasonable inferences

from basic facts to ultimate facts.” Jackson, 443 U.S. at 319.

5.     CONCLUSION

       For the reasons explained above, the Court finds Jackson’s asserted

grounds for relief to be without merit. Although the Wisconsin Court of

Appeals erred in concluding that counsel was reasonable for failing to file

a motion to suppress the lineup, the Court’s de novo review of the record

indicates that this error was not prejudicial to Jackson. Carlson, 526 F.3d at

1024. Additionally, the record reflects that Jackson’s constitutional rights

were not violated as to the sufficiency of the evidence.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of

appealability under 28 U.S.C. § 2253(c)(2), a petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). As the Court discussed above, no reasonable jurists could debate

whether the petition has merit. The Court must, therefore, deny Jackson a

certificate of appealability.

       Finally, the Court closes with some information about the actions

that Jackson may take if he wishes to challenge the Court’s resolution of this


                           Page 16 of 18
 Case 2:19-cv-00049-JPS Filed 11/10/20 Page 16 of 18 Document 28
case. This order and the judgment to follow are final. A dissatisfied party

may appeal this Court’s decision to the Court of Appeals for the Seventh

Circuit by filing in this Court a notice of appeal within 30 days of the entry

of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline

if a party timely requests an extension and shows good cause or excusable

neglect for not being able to meet the 30-day deadline. See Fed. R. App. P.

4(a)(5)(A). Moreover, under certain circumstances, a party may ask this

Court to alter or amend its judgment under Federal Rule of Civil Procedure

59(e) or ask for relief from judgment under Federal Rule of Civil Procedure

60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed

within 28 days of the entry of judgment. The Court cannot extend this

deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The Court cannot extend this

deadline. See id. A party is expected to closely review all applicable rules

and determine what, if any, further action is appropriate in a case.

       Accordingly,

       IT IS ORDERED that Respondent’s motion for an extension of time

to file a response brief (Docket #25) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Petitioner Jamey Jackson’s petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 (Docket #1) be and

the same is hereby DENIED;

       IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner Jamey Jackson’s petition be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.


                          Page 17 of 18
Case 2:19-cv-00049-JPS Filed 11/10/20 Page 17 of 18 Document 28
     Dated at Milwaukee, Wisconsin, this 10th day of November, 2020.

                              BY THE COURT:




                              J.P. Stadtmueller
                              U.S. District Judge




                          Page 18 of 18
Case 2:19-cv-00049-JPS Filed 11/10/20 Page 18 of 18 Document 28
